Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Yoneda et al. (USP 7,210,680), discloses an image forming device, comprising: 
a device body (2); 
a conveyance table that is inserted into and pulled out of the device body and that forms a conveyance path (24) for a sheet; 
a sheet mount tray (25) on which the sheet is placed; 
a paper feeder (23a,23b) that is disposed on the conveyance table and that feeds the sheet from the sheet mount tray to the conveyance path; and 
a movable support that movably supports the conveyance table in a state where the conveyance table is pulled out of the device body (see at least C9/L20-27, fig.3,4), wherein 
the conveyance table covers a predetermined part of a conveyance path (19) in a state where the paper feeder together with the conveyance table are inserted into the device body (see at least fig.3,4), 
the sheet mount tray is partially disposed in the device body.
However, the prior art of record does not disclose alone or in combination at least: 
“a movable support that movably supports the paper feeder on the conveyance table in a state where the conveyance table is pulled out of the device body, wherein 
the paper feeder covers a predetermined part of the conveyance path in a state where the paper feeder together with the conveyance table are inserted into the device body, 
the sheet mount tray is disposed in the device body, and separates from the paper feeder when the conveyance table is pulled out of the device body, and 
the paper feeder movably supported by the movable support moves away from the predetermined part”,
in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        6/1/2022